       Case 4:15-cr-00049-BMM Document 145 Filed 06/03/21 Page 1 of 2



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                             4:15-cr-49-BMM

                         Plaintiff,
     vs.                                                    ORDER

 BRUCE DARNELL MOORE,

                         Defendant.

      Defendant Bruce Darnell Moore has moved for early termination of his

current term of supervised release. (Doc. 140). The Government does not oppose

early termination of Moore’s supervised release. (Doc. 141 at 1). The Court

conducted a hearing on Moore’s motion on June 3, 2021. For the reasons below,

the Court will grant Moore’s motion.

      Moore pleaded guilty to possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Docs

25 & 32). The Court sentenced Moore to a term of 60 months imprisonment

followed by 48 months of supervised release. (Docs. 91 & 92). Moore’s current

term of supervised release commenced on May 13, 2020. Moore has completed

over one year of supervised release, and his supervision is scheduled to expire on

July 12, 2023.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such
       Case 4:15-cr-00049-BMM Document 145 Filed 06/03/21 Page 2 of 2



action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      United States Probation Officer Derek Estep currently supervises Moore and

represents that Moore has had no violations, has completed drug treatment, and

“seems to have made good progress in his life.” (Doc. 141 at 3). The record

reflects that Moore has complied substantially with his supervision conditions.

Moore has demonstrated that he is able to conform his conduct to the law. Moore

has changed his lifestyle to address the Court’s obligations. Moore does not pose a

threat to the community. The factors in 18 U.S.C. § 3553 support an early

termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.    Defendant’s Motion for Early Termination of Supervised Release

(Doc. 140) is GRANTED.

      DATED this 3rd day of June, 2021.
